DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
 
Information Disclosure Statement
	The information disclosure statement submitted on 07/07/2021 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 4, 20, 21 and 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SUN (US 20180323756 A1).
Consider claim 1, SUN discloses a radio frequency (RF) amplifier (read as the amplifier circuit, figure 5, par [0055]) comprising: 
a first stage amplifier comprising at least one gain transistor of a first type and an input matching network (read as, for example, NMOS transistor M20 with input matching circuit comprising capacitor C2 and resistor R2, figure 5, par [0056]); 
a second stage amplifier comprising at least one transistor of a second type with an output matching network (read as, for example, PMOS transistor P20 with output matching circuit comprising inductor L1, capacitors C7 and C8 and inductor L2, figure 5, par [0056]-[0057]); 
a common power supply node coupled to the first stage amplifier and the second stage amplifier (read as VDD for NMOS transistor M20 and PMOS transistors P20-P60, figure 5, par [0056]-[0057]), and 
a common ground node coupled to the first stage amplifier and the second stage amplifier (read as the ground for NMOS transistor M20 and PMOS transistors P20-P60, figure 5, par [0056]-[0057]);
wherein the RF amplifier has a folded architecture (read as the folded cascade structure comprising NMOS transistor M20 in the input stage and PMOS transistors P20-P60 in the output stage, figure 5, par [0056]-[0057]) and the RF amplifier is configured to: receive an input RF signal; amplify the input RF signal by a combination of the first stage amplifier and the second 
Consider claim 3, as applied to claim 1 above, SUN discloses wherein the first type is N-type metal-oxide-semiconductor (NMOS) and the second type is P-type metal-oxide-semiconductor (PMOS) (read as, for example, input stage comprising NMOS transistor M20 and output stage comprising PMOS transistors P20-P60 and outputs a RF output signal for the load on the most-right side of figure 5, par [0056]-[0063]).
Consider claim 4, as applied to claim 1 above, SUN discloses wherein the first stage amplifier and/or the second stage amplifier comprise cascode amplifiers (read as the cascade structure shown in figure 5, par [0055]-[0056]).

Consider claim 20, SUN discloses a method of amplifying a radio frequency signal (read as the amplifier circuit, figure 5, par [0055]) comprising: providing a first stage amplifier comprising at least one transistor of a first type (read as, for example, NMOS transistor M20 with input matching circuit comprising capacitor C2 and resistor R2, figure 5, par [0056]); providing a second stage amplifier comprising at least one transistor of a second type (read as, for example, PMOS transistor P20 with output matching circuit comprising inductor L1, capacitors C7 and C8 and inductor L2, figure 5, par [0056]-[0057]); arranging the first and the second stage amplifiers in a folded configuration (read as the folded cascade structure comprising NMOS transistor M20 in the input stage and PMOS transistors P20-P60 in the output 
Consider claim 21, as applied to claim 20 above, SUN discloses wherein the first type the first type is N-type metal-oxide- semiconductor (NMOS) and the second type is P-type metal-oxide-semiconductor (PMOS) (read as, for example, input stage comprising NMOS transistor M20 and output stage comprising PMOS transistors P20-P60 and outputs a RF output signal for the load on the most-right side of figure 5, par [0056]-[0063]).
Consider claim 23, as applied to claim 20 above, SUN discloses wherein the first stage amplifier and/or the second stage amplifier comprise cascode amplifiers (read as the cascade structure shown in figure 5, par [0055]-[0056]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUN (US 20180323756 A1) in view of Pletcher et al. (US 20110032035 A1).
Consider claim 2, as applied to claim 1 above, SUN discloses the claimed invention above but does not specifically disclose a switching module configured to selectively bypass the first stage amplifier and/or the second stage amplifier.
Nonetheless, in related art, Pletcher discloses a multiple cascade stages amplifier circuit comprising switch module having switches 22, 224 and 266 for selectively bypass one of the amplifying stage (i.e. PA 240), figure 2, par [0026]-[0028].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate teachings of Pletcher into the teachings of SUN for the purpose obtaining a desired signal by controlling the amplification stages.
Consider claim 22, as applied to claim 20 above, SUN discloses the claimed invention above but does not specifically disclose bypassing selectively the first stage amplifier and/or the second stage amplifier to provide more than one amplifier gain.
Nonetheless, in related art, Pletcher discloses a multiple cascade stages amplifier circuit comprising switch module having switches 22, 224 and 266 for selectively bypass one of the amplifying stage (i.e. PA 240), figure 2, par [0026]-[0028].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate teachings of Pletcher into the teachings of SUN for the purpose obtaining a desired signal by controlling the amplification stages.


Claims 5, 6, 10-17 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUN (US 20180323756 A1) in view of Fujimoto et al. (US 20110068871 A1).
Consider claim 5, as applied to claim 1 above, SUN discloses the claimed invention above but does not specifically disclose wherein the input matching network and/or the output matching network are a reconfigurable matching network.
Nonetheless, in related art, Fujimoto discloses an amplifier circuit comprising multiple amplifying stages (M1, M2), which the input matching circuit at the input of input amplifying stage M1 is variable with variable Cgs and variable inductor Ls, figure 1, par [0020]-[0021].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate teachings of Pletcher into the teachings of SUN for the purpose performing impedance matching at each selected frequency (par [0021] of Fujimoto).
Consider claim 6, as applied to claim 1 above, SUN discloses the first stage amplifier is biased at a full voltage of the voltage source, and the second stage amplifier is biased at the full voltage of the voltage source (read as VDD for NMOS transistor M20 and PMOS transistors P20-P60, figure 5, par [0056]-[0057]) but does not specifically disclose wherein: the common power supply node is coupled to a voltage source through an RF choke.
Nonetheless, in related art, Fujimoto discloses an amplifier circuit comprising multiple amplifying stages (M1, M2), and a power supply potential is connected to the drain of the field effect transistor M1 sequentially through a field effect transistor M2 and an inductor Lf (i.e. choke), figure 1, par [0020]-[0022].

Consider claim 10, as applied to claim 1 above, SUN discloses the claimed invention above but does not specifically disclose wherein: the first stage amplifier further comprises one or more first transistors in a cascade configuration, and a first variable capacitor coupled across gate and source of a first transistor of the one or more first transistors, and the one or more transistors are coupled to the common power supply node.
Nonetheless, in related art, Fujimoto discloses an amplifier circuit comprising multiple amplifying stages (M11 to M14 in figure 3), and wherein: the first stage amplifier further comprises one or more first transistors in a cascade configuration (read as M11 to M13), and a first variable capacitor coupled across gate and source of a first transistor of the one or more first transistors (read as variable capacitor C2 coupled across gate and source of M12), and the one or more transistors are coupled to the common power supply node (read as power supply potential is connected to the drain of the field effect transistor M11 to M13 sequentially through a field effect transistor M14 and an inductor L0 (i.e. choke), figure 3, par [0031]-[0037].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate teachings of Pletcher into the teachings of SUN for the purpose of accurately amplifying the signal to obtain a specific desired signal by using and controlling the elements within the multiple amplifying stages.
Consider claim 11, as applied to claim 10 above, SUN discloses a first variable inductor coupling the first transistor of the one or more first transistors to the common ground node (read 
Consider claim 12, as applied to claim 11 above, SUN discloses wherein a combination of the first variable capacitor and the first variable inductor is configured to tune the first stage amplifier to one or more frequency bands (read as variable C2 and inductor Ls1 for tuning 
Consider claim 13, as applied to claim 12 above, SUN discloses wherein the combination of the first variable capacitor and the first variable inductor is further configured to set a desired gain and impedance in correspondence with a desired frequency band of the one or more frequency bands (read as the input signal Si is amplified by the field electric transistors M11 to M13 while frequency band is selected for use by the variable capacitors C1 to C3 and the inductors Ls1, Ls2, figure 3, par [0040]).
Consider claim 14, as applied to claim 10 above, SUN discloses one or more second transistors in a cascode configuration; a second variable capacitor coupling the second stage amplifier to the output RF terminal (read as, for example, variable capacitor C3, figure 3, par [0040]), and a second variable inductor coupling the one or more second transistors to the common ground node (read as Ls2 connected to the ground, and the On/OFF control circuit 11 would change the inductances of the respective inductors Ls1, Ls2., figure 3, par [0039] and [0040]).
Consider claim 15, as applied to claim 14 above, SUN discloses wherein a combination of the second variable inductor and the second variable capacitor is configured to tune an input and/or an output of the RF amplifier (read as the input signal Si is amplified by the field electric transistors M11 to M13 while frequency band is selected for use by the variable capacitors C1 to C3 and the inductors Ls1, Ls2, figure 3, par [0040]).
claim 16, as applied to claim 15 above, SUN discloses configured to receive bias voltages via gates of the one or more first transistors (read as the input signal Si is inputted into the gates of the field effect transistors M11 to M13 respectively through the capacitors C4 to C6; the On/OFF control circuit 11 controls the on and off of each of the field effect transistors M11 to M13 depending on each selected frequency and the On/OFF control circuit 11 would control the currents which flow in the inductors Ls1, Ls2 respectively, and accordingly, the On/OFF control circuit 11 would change the inductances of the respective inductors Ls1, Ls2; and the input signal Si is amplified by the field electric transistors M11 to M13 while frequency band is selected for use by the variable capacitors C1 to C3 and the inductors Ls1, Ls2, par [0039]-[0040]).
Consider claim 17, as applied to claim 16 above, SUN discloses wherein the one or more first transistors are configured to be in ON or OFF state in correspondence with applied bias voltages (read as the input signal Si is inputted into the gates of the field effect transistors M11 to M13 respectively through the capacitors C4 to C6; the On/OFF control circuit 11 controls the on and off of each of the field effect transistors M11 to M13 depending on each selected frequency and the On/OFF control circuit 11 would control the currents which flow in the inductors Ls1, Ls2 respectively, and accordingly, the On/OFF control circuit 11 would change the inductances of the respective inductors Ls1, Ls2; and the input signal Si is amplified by the field electric transistors M11 to M13 while frequency band is selected for use by the variable capacitors C1 to C3 and the inductors Ls1, Ls2, par [0039]-[0040]).

claim 24, as applied to claim 20 above, SUN discloses the claimed invention above but does not specifically disclose coupling the common power supply node to a voltage source through an RF choke.
Nonetheless, in related art, Fujimoto discloses an amplifier circuit comprising multiple amplifying stages (M1, M2), and a power supply potential is connected to the drain of the field effect transistor M1 sequentially through a field effect transistor M2 and an inductor Lf (i.e. choke), figure 1, par [0020]-[0022].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate teachings of Pletcher into the teachings of SUN for the purpose suppressing alternating current (AC).

Claims 7-9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUN (US 20180323756 A1) in view of Mittal et al. (US 20160373062 A1).
Consider claim 7, as applied to claim 1 above, SUN discloses the claimed invention above but does not specifically disclose an integrated circuit comprising a plurality of RF amplifiers of claim 1.
Nonetheless, in related art, Mittal discloses an amplifier circuit with multiple stages (see figures 5A to 8A) and further disclose an integrated circuit comprising all elements, of transceiver 220 which includes a plurality of amplifier circuits having the multiple stages for amplifying signals of various frequency bands, figure 2, par [0023]-[0027].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate teachings of Mittal into the 
Consider claim 8, as applied to claim 7 above, SUN discloses the integrated circuit of claim 7, wherein the plurality of amplifiers are selectively interconnected to one another (read as the plurality of amplifier circuits of transceiver 220 are selectively connected in parallel for amplifying the signals in different frequency bands, figure 2, par [0023]-[0027]).
Consider claim 9, as applied to claim 8 above, SUN discloses the integrated circuit of claim 8 configured to tune to different frequency bands (read as the plurality of amplifier circuits of transceiver 220 are selectively connected in parallel for amplifying the signals in different frequency bands, figure 2, par [0023]-[0027]).
Consider claim 19, as applied to claim 7 above, SUN discloses the integrated circuit of claim 7, wherein each RF amplifier of the plurality of RF amplifier is configured to tune to a corresponding frequency band of a plurality of frequency bands, each frequency band of the plurality of frequency bands being different from any other frequency band of the plurality of frequency bands (read as each of the plurality of amplifier circuits of transceiver 220 are selectively connected in parallel for amplifying the signals in different frequency bands, figure 2, par [0023]-[0027]).

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Junpeng Chen/
Primary Examiner, Art Unit 2645